Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kimberly Berkowski on 2/19/2021.
The application has been amended as follows: 
Claim 24. The method of claim [[13]] 23….
Claim 25. The method of claim [[13]] 23….
Claim 26. The method of claim [[13]] 23….
Claim 27. The method of claim [[16]] 26….
Claim 28. The method of claim [[15]] 25….
Claim 29. The method of claim [[13]] 23….
Claim 30. The method of claim [[13]] 23….
Claim 31. The method of claim [[13]] 23….
Claim 32. The method of claim [[21]] 31….
Claim 34. The method of claim [[13]] 33….
Claim 35. The method of claim [[13]] 33….
Claim 36. The method of claim [[13]] 33….
33….
Claim 38. The method of claim [[13]] 33….
Claim 39. The method of claim [[28]] 38….
Claim 40. The method of claim [[13]] 33….
Claim 42. The method of claim [[31]] 41….
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Song (US 2010/0098761) and Osaki (US 2004/0058056).
Neither Song or Osaki, or any other references found during a search of the prior art, teaches a method of administering an ophthalmic agent comprising a preservative removing device that removes preservatives while retaining an ophthalmic agent within a solution. Song and Osaki also do not disclose the claimed hydraulic permeability of the polymer matrix that is part of the preservative removing device.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781